Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                      Exhibit 1
          Case 1-19-43516-ess Doc 92-1 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                        INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 04/18/2016 01:37 PM
NYSCEF DOC. NO. 1                                                 RECEIVED NYSCEF: 04/18/2016




                                          1 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 2 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 3 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 4 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 5 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 6 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 7 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 8 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 9 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 10 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 11 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 12 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 13 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 14 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 15 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 16 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 17 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 18 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 19 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 20 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 21 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 22 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 23 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 24 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 25 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 26 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 27 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 28 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 29 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 30 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 31 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 32 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 33 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 34 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 35 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 36 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 37 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 38 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 39 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 40 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 41 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 42 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 43 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 44 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 45 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 46 of 47
Case 1-19-43516-ess   Doc 92-1   Filed 11/13/20   Entered 11/13/20 17:10:42




                                 47 of 47
